Citation Nr: 1811445	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  09-23 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a sleep disorder. 

2.  Entitlement to service connection for Parkinson's disease. 

3.  Entitlement to service connection for residuals of a broken left rib. 

4.  Entitlement to service connection for a disorder manifested by fatigue. 

5.  Entitlement to service connection for a disorder manifested by body muscle spasms. 

6.  Entitlement to service connection for a disorder manifested by bone pain. 

7.  Entitlement to service connection for a knee injury. 

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD)/emphysema. 
9.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1955 to August 1966.  He had additional military reserve service until March 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the VA RO in Montgomery, Alabama. 

In December 2012, September 2015, and February 2017, the Board remanded this case for additional development.  

The issues of entitlement to service connection for a cervical spine disability and a bilateral knee disability, and entitlement to increased ratings for a  service-connected low back condition and a service-connected anxiety disorder (claimed as posttraumatic stress disorder) have been raised by the record in a May 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Most recently, the Board remanded the claims on appeal in February 2017 in order to verify the Veteran's current mailing address and to provide him with an opportunity to report for scheduled VA examinations.  Subsequently, the AOJ attempted to verify the Veteran's address.  Documents sent to addresses in Crossville, Alabama, and Boaz, Arizona, were returned as undeliverable.  The most recent VA Medical Center (VAMC) examination request form reflects an address in Albertville, Alabama.  The Veteran failed to report for this examination.  

Upon review of the file, the Board notes that the last submission of record from the Veteran was a November 2016 request for a copy of his claims file, which listed a P.O. box in Geraldine, Alabama, as his address.  Notably, VA's response to this request in March 2017 was not returned as undeliverable.  In light of these facts, the Board finds that an attempt should have been made to contact the Veteran at the P.O. box in Geraldine, Alabama, and provide him with another opportunity to report for necessary examinations.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran at the P.O. box address in Geraldine, Alabama, listed on the Veteran's November 29, 2016, correspondence and ask him to identify all pertinent, recent VA and private medical records.  The Veteran should be contacted by telephone as well to determine if he has a more current address.  Then, obtain all identified records.  

2. Provide the P.O. box address in Geraldine, Alabama, listed on the Veteran's November 29, 2016, correspondence to the VAMC which will be scheduling the Veteran's VA examinations.  If the Veteran identifies a more recent address, such should be used.  

3. Thereafter, schedule the Veteran for VA examinations for a sleep disorder, Parkinson's disease, broken left rib residuals, disorders manifested by fatigue, body muscle spasms, and/or bone pain, knee disorders and COPD/emphysema. The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's disabilities.  The examination report is to contain a notation that the examiner reviewed the claims file. 

Please review the Veteran's reported history carefully.  Specifically of note in the record are: (1) the service treatment records and (2) the post-service VA medical records. 

Please note: the Veteran is competent to attest to any lay observable symptoms and past treatment. 

All tests should be performed to determine the current diagnoses. 

 	The examiner is then asked to answer the following: 

(a).  Please identify any current diagnoses of a sleep disorder, Parkinson's disease, broken left rib residuals, disorders manifested by fatigue, body muscle spasms, and/or bone pain, knee disorders and COPD/emphysema. 

(b).  Whether it is at least as likely as not (50 percent or greater probability) that any currently diagnosed sleep disorder, Parkinson's disease, broken left rib residuals, disorders manifested by fatigue, body muscle spasms, and/or bone pain, knee disorders, and/or COPD/emphysema, was incurred during the Veteran's active military service, manifested within one year of discharge, or was otherwise related to any disease, event, or injury during active service, to include reported chemical and/or radiation exposure. 

(c).  Whether it is at least as likely as not (50 percent or greater probability) that that the Veteran incurred a broken left rib and additional knee disorders as a result of falls due to his service-connected headaches with loss of balance disability OR whether such falls were aggravated by his service-connected headaches with loss of balance disability. 

(d).  Whether the Veteran is permanently bedridden or so helpless as to be in need of regular aid and attendance.  In making this determination, the examiner is requested to discuss the Veteran's ability for self-care.  The examiner should also indicate whether the Veteran is substantially confined to his dwelling and immediate premises.  If the examiner determines that the Veteran is permanently bedridden, so helpless as to be in need of regular aid and attendance, or substantially confined to his dwelling or immediate premises, the examiner should identify exactly which disabilities result in this impairment.  

It is most essential the examiner provide explanatory rationale for opinions on these determinative issues, if necessary citing to specific evidence in the file supporting conclusions. 

4. Ensure the examiner's opinions are responsive to the determinative issues of etiology and ability for self-care in this appeal.  If not, return the report(s) for all necessary additional information. 

5. Then readjudicate the claims in light of this and all other additional evidence.  If the claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. §  3.655 (2017).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





